Citation Nr: 0923717	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-31 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic epididymitis 
with resultant low testosterone level and atrophy of right 
testicle with left spermatocele and possible hydrocele of the 
cord above the left testicle, currently assigned a 
noncompensable rating.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
August 1978 and from January 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.    


FINDING OF FACT

The Veteran's testicular disability is manifested by 
complaints of scrotal pain upon sitting, with no evidence of 
complete atrophy of both testicles, urinary tract infections, 
urinary frequency, leakage, or obstructed voiding which have 
been attributed to such disability. 


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected chronic epididymitis, with resultant low 
testosterone level and atrophy of right testicle with left 
spermatocele and possible hydrocele of the cord above the 
left testicle, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.10, 
4.115b, Diagnostic Code 7523 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Regarding the evidence and information necessary to 
substantiate a claim of entitlement to an increased rating, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Id. 

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  

In the instant case, the Veteran was advised in an April 2005 
letter, prior to the initial unfavorable rating decision in 
June 2005, that he could submit evidence, including medical 
records and lay statements, showing that his testicular 
disability has increased in severity.  The letter also 
informed the Veteran of what evidence VA and the Veteran 
would be responsible for obtaining.  

In addition, the Veteran was advised in a September 2008 
letter of the criteria under which his testicular disability 
would be rated, what specific symptoms are necessary to be 
granted a higher rating, that he should submit evidence 
demonstrating the impact his testicular disability has on his 
employment and daily life, and examples of the types of 
medical and lay evidence that are relevant to his claim for 
an increased rating.  See Vazquez-Flores, 22 Vet. App. at 43-
44.  The Board notes that this letter was sent after the June 
2005 rating decision.  While proper VCAA notice must be sent 
prior to the initial unfavorable rating decision, see 
Pelegrini, 18 Vet. App. at 119-20, such a timing defect may 
be cured by readjudicating the Veteran's claim after a VCAA 
compliant notice has been sent.  Mayfield v. Nicholson, 444 
F. 3d 1328, 1333-34 (Fed. Cir. 2006).  A statement of the 
case constitutes a readjudication of the claim.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377 (2006).  In this case, after 
the September 2008 letter was sent, the Veteran's claim was 
readjudicated in an October 2008 supplemental statement of 
the case.  Therefore, any defect with respect to the timing 
of the VCAA notice has been cured.

The Board observes that the Veteran was not advised prior to 
the initial adjudication of his claim of the evidence and 
information necessary to establish an effective date for a 
disability rating, in accordance with Dingess/Hartman, 19 
Vet. App. 473.  However, as the Board concludes herein that 
the preponderance of the evidence is against the Veteran's 
claim for entitlement to an increased rating for his 
testicular disability, any question as to the appropriate 
effective date to be assigned is rendered moot.  As such, the 
Veteran will not be prejudiced by the Board proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced). 

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defects were either cured or did not affect 
the essential fairness of the adjudication of the Veteran's 
claim.  

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records 
have been obtained and considered.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
additional, outstanding medical records that are necessary to 
decide his claim.  In addition, the Veteran was provided with 
VA examinations in May 2005 and April 2006 in order to 
adjudicate his increased rating claim.  Neither the Veteran 
nor his representative have argued that these examinations 
are inadequate for rating purposes.  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Id.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Id.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the present case, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In determining the present level of a 
disability for an increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  Specifically, 
staged ratings are appropriate when the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibits symptoms that 
would warrant different ratings during the course of the 
appeal.  Id. at 510.  

In the instant case, the Veteran's service-connected 
testicular disability is currently assigned a noncompensable 
rating pursuant to Diagnostic Code (DC) 7523.  The Veteran 
contends that he is entitled to a compensable rating because 
he experiences increased pain, both of his testicles are now 
affected, his testosterone level has decreased, and his 
urologist has informed him that his condition has gotten 
worse.  See Statements in Support of Claim, dated in May 2005 
and February 2006; Substantive Appeal (VA Form 9), dated in 
September 2006.  The Veteran was employed as a VA podiatrist 
until June 2005, when he retired after 30 years of service.  
See VA letter to Veteran, dated in June 2005; Veteran's 
Statement in Support of Claim, dated in February 2006.  He 
does not claim that his testicular disability interfered with 
his employability, although he states that he experienced 
pain when performing duties that required sitting.  See May 
2005 VA examination.  The Veteran does report that his 
testicular disability interferes with his daily activities, 
especially since retirement, in that he experiences scrotal 
pain after performing strenuous yard work, including using 
the riding lawnmower, and he has discomfort at times when 
sitting and intermittent impotence of sexual function.  See 
February 2006 VA treatment record; February 2006 VA 
examination.  

Under 38 C.F.R. § 4.115b , DC 7523, complete atrophy of one 
testicle warrants a noncompensable rating and complete 
atrophy of both testicles warrants a 20 percent rating.  A 
footnote provides that, under this section, special monthly 
compensation for loss of a creative organ, including a 
testicle, may be warranted under 38 C.F.R. § 3.350.  In the 
instant case, the Veteran has been granted special monthly 
compensation on this basis effective since April 2004.  See 
September 2006 Rating Decision.  As this special statutory 
award is already in effect, the Board will address whether a 
higher evaluation is warranted under DC 7523. 
 
The evidence of record includes the Veteran's VA treatment 
records, dated from August through December 2004 and July 
2005 through July 2008, and two VA examinations, dated in May 
2005 and April 2006.  The Veteran has been diagnosed with 
chronic epididymitis, which has resulted in spermatoceles, 
hydroceles, and varicoceles, along with atrophy of the right 
testicle.  See VA treatment records, dated in August 2004, 
December 2004, July 2005, January 2006, February 2006; VA 
examination, dated in April 2006 with addendum dated in July 
2006.  His right testicular atrophy had progressed from 
slight in August 2004 to moderately severe in April 2006.  
The Veteran's urologist recommended a possible epididymectomy 
in January 2006 to remove the source of pain and started 
treating him with androgen therapy in February 2006.  The 
Veteran indicated in an October 2008 letter that he had 
discussed his continued pain with his VA urologists and they 
told him there was nothing more they could do.  There is no 
evidence of complete atrophy of the left testicle.  As the 
evidence of record does not show that the Veteran has 
complete atrophy of both testes, the Board finds that a 
compensable rating is not warranted under DC 7523. 

The Board notes that the Veteran's testicular disability was 
previously rated under DC 7599-7500 and listed as a 
testicular mass, three millimeter in size.  See June 2005 
Rating Decision.  A designation of a diagnostic code that 
ends in "99" reflects that the disability is a condition 
not specifically listed in the rating schedule, and 
hyphenation with another diagnostic code indicates that the 
disability has been rated as analogous to the second code 
listed.  See 38 C.F.R. §§ 4.20, 4.27.  Under 38 C.F.R. § 
4.115b , DCs 7500 through 7542 relate to the genitourinary 
system, and DC 7500 specifically concerns the kidneys.  DC 
7500 provides for a minimum evaluation of 30 percent if one 
kidney has been removed and directs the rater to rate the 
condition as renal dysfunction if there is nephritis, 
infection, or pathology of the other kidney.  Here, the 
evidence of record does not reflect that the Veteran has had 
a kidney removed or has had nephritis, infection, or 
pathology of either kidney.  Thus, a rating is not warranted 
as analogous to DC 7500.  
 
Additionally, the Board observes that the Veteran has been 
diagnosed with and is service-connected for chronic 
epididymitis.  See supra.  DC 7525 relates to chronic 
epididymo-orchitis and directs the rater to rate the 
condition as a urinary tract infection or in accordance with 
code sections concerning tubercular infections, if 
appropriate.  Under 38 C.F.R. § 4.115a, a urinary tract 
infection warrants a 10 percent rating if it requires long-
term drug therapy, one to two hospitalizations per year, 
and/or intermittent intensive management; and a 30 percent 
evaluation is warranted if there is recurrent symptomatic 
infection requiring drainage or frequent hospitalization 
and/or continuous intensive management.  Alternatively, a 
urinary tract infection may be rated based on poor renal 
function.  38 C.F.R. § 4.115a.  As noted above, the evidence 
of record does not show that the Veteran has poor renal 
function.  Although his treatment records do indicate 
treatment for bladder dysfunction and urinary difficulties, 
there is no evidence of intensive management, and the Veteran 
denied having recurrent urinary tract infections or 
hospitalizations for urinary tract disease.  See VA treatment 
records, dated in August 2004, December 2004, July 2005; VA 
examinations, dated in May 2005 and April 2006.  As such, the 
Veteran does not met the criteria for a rating under DC 7525.

As the Veteran's chronic epididymitis has resulted in 
hydroceles, spermatoceles, and varicoceles, the Board has 
considered whether it would be appropriate to rate the 
Veteran's testicular disability as analogous to a benign 
neoplasm of the genitor-urinary system under DC 7529.  Under 
this code, benign neoplasm of the genitourinary system is 
rated as a voiding dysfunction or renal dysfunction, 
whichever is predominant.  Voiding dysfunctions are evaluated 
according to urine leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, and stress 
incontinence warrant evaluations ranging from 20 to 60 
percent if an appliance or absorbent materials must be worn 
and changed several times a day.  Id.  Urinary frequency 
warrants a 10 percent evaluation if it results in a daytime 
voiding interval between two and three hours or waking to 
void two times per night, 20 percent for  a daytime voiding 
interval between one and two hours or waking to void three to 
four times per night, and 40 percent for a daytime voiding 
interval of less than one hour or waking to void five or more 
times per night.  Id.

As noted above, there is no evidence in this case of renal 
dysfunction.  However, in August 2004, the Veteran complained 
of increased urinary systems over the prior month, stating 
that his frequency was less than two hours, he was usually 
unable to postpone urination, and he had to wake frequently 
to urinate at night.  His urologist noted marked bladder 
dysfunction at that time.  Although his urologist noted good 
bladder function in December 2004 and the Veteran reported no 
urinary incontinence at his May 2005 VA examination, he 
continued to be treated for bladder dysfunction in July 2005.  
At his April 2006 VA examination, the Veteran reported 
dribbling urination, occasional nocturia, and mild 
incontinence.  However, he reported to his primary physician 
in March and December 2007 that he had no urinary complaints.  
Taking all of this evidence together, the Veteran does not 
meet the criteria for a rating under DC 7529.  Moreover, 
there is no evidence that his bladder problems are related to 
his testicular disability or the resultant hydroceles, 
spermatoceles, and varicoceles.  See VA treatment records, 
dated in August 2004, July 2005.  As such, the Board finds 
that an rating is not warranted under DC 7529. 
 
In reaching its decision, the Board has considered the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  After a thorough review of the record, 
including lay and medical evidence, the Board finds no basis 
upon which to assign a compensable rating for the Veteran's 
testicular disability under any alternate diagnostic code.  

The Board has also considered whether this case should be 
referred to appropriate officials for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
The Veteran has not asserted or showed that his service-
connected testicular disability has interfered with his 
employability or necessitated frequent periods of 
hospitalization.  As noted above, the Veteran has been 
retired as a VA podiatrist since June 2005.  Before he 
retired, he reported that, although he experienced pain when 
sitting for long periods to input medical records into the 
computer, he was able to perform examinations while standing 
without pain and he never missed work due to scrotal pain.  
See May 2005 VA examination.  As such, the Board finds that 
the evidence of record does not demonstrate that the 
Veteran's testicular disability presents such an exceptional 
or unusual disability picture as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 
111, 118 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

Additionally, the Board has considered whether the Veteran is 
entitled to staged ratings for his testicular disability.  
See Hart, 21 Vet. App. at 509-10.  Upon review of all the 
evidence of record, the Board finds that the Veteran's 
testicular disability has not been more or less disabling 
than is reflected in the assigned noncompensable rating at 
any time during the course of the current appeal.  Therefore, 
staged ratings are not appropriate.

Finally, the Board has considered the potential applicability 
of the benefit of the doubt doctrine.  See 
38 U.S.C.A. § 5107.  The Board concludes that the doctrine is 
not applicable here because the preponderance of the evidence 
is against the 



Veteran's claim of entitlement to a compensable rating for 
his testicular disability.  Therefore, his claim must be 
denied.  Id.  


ORDER

Entitlement to a compensable disability rating for chronic 
epididymitis with resultant low testosterone level and 
atrophy of right testicle with left spermatocele and possible 
hydrocele of the cord above the left testicle is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


